AO 440 (Rev. 05/00) Summons in a Civil Action




DAVJEC.PARK

                                                            CASE NUMBER:           1: l 9-cv-02364
                                V.                          ASSIGNED JUDGE:
                                                                                   Hon. Rebecca R. Pallmeyer
 WELLS FARGO HOME MORTGAGE, INC.; EQUIFAX
 INFORMATION SERVfCES LLC; EXPERIAN                         DESIGNATED
 INFORMATION SOLUTIONS, INC.; and TRANS UNION               MAGISTRATE JUDGE:      Hon. Sheila M. Finnegan
 LLC


                    TO:   (Name and address of Defendant)

                 WELLS FARGO HOME MORTGAGE, INC.
                 C/O REGISTERED AGENT
                 ILLINOISCORPORATION SERVICEC
                 801 ADLAI STEVENSON DRIVE
                 SPRINGFIELD, IL 62703
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)

                 Joseph S. Davidson
                 Sulaiman Law Group, Ltd.
                 2500 South Highland Avenue, Suite 200
                 Lombard, 1 L 60148


                                                                               21
an answer to the complaint which is herewith served upon you,        _________ days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court W1thin a reasonable
period of time after service.




              p�
      THOMAS G. BRUTON, CLERK

                             t/).NeuA                                              April 8, 2019
      (By) DEPUTY CLERK                                                             DATE
 ClientCaselD:                             56500                      CaseReturnDate:     4/9/19

                                                                             Affidavit of A PRIVATE INVESTIGATOR


        UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF ILLINOIS
                                                                                Case Number 19-CV-02364

 I, JOHN J PENNELL
. FIRST DULY SWORN ON OATH STATES THAT I AM OVER 18 YEARS OF AGE AND NOT A PARTY TO THIS SUIT AND IS
  A REGISTERED AGENT OF THE ILLINOIS DEPARTMENT OF PROFESSIONAL REGULATION PRIVATE DETECTIVE
  AGENCY ACT LICENSE NUMBER #117.001633


                                                CORPORATE SERVICE

 THAT I SERVED THE WITHIN SUMMONS & 'f_OMPLAINT
 ON THE WITHIN NAMED DEFENDANT WELLS FARGO HOME MORTGAGE, INC
 PERSON SERVED LYLE NEEMAN, AUTHORIZED AGENT
BY LEAVING A COPY OF EACH WITH THE SAID DEFENDANT ON 4/9/19




 That the sex, race and approximate age of the whom I left the   SUMMONS & COMPLAINT
 are as follow:

 Sex    MALE       Race   WHITE           Age      68       Height    5'6'           Build   MEDIUM           Hair      GRY

LOCATION OF SERVICE
                              801 ADLAI STEVENSON DR.
                              SPRINGFIELD, IL, 62703


 Date Of Service     4/9/19                  Time of Service

                                                                          �                        ue...             :..::
                                                                 :�ii
                                                                                                       ---4-,-10-,2--=�;�
                                                                     :�:�  �


                                                                 PRIVATE DETECTIVE# 115.002074
Under penalties of perjury as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned
certifies that the statement are true and correct, except as lo matters therein stated to be on inforll)ati and belief and su  '
matters the undersigned certifies as aforesaid that he/she verily believes same to be,tr       ,                             \
                                                                                          �




                                                                 --------��---- -------------
